Citation Nr: 0907017	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  08-05 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1967 to December 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2006 
rating decision by the Reno, Nevada Department of Veterans 
Affairs (VA) Regional Office (RO).  In November 2008, a 
videoconference hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  At the hearing, the Veteran was granted a 60 day 
abeyance period for submission of additional evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


REMAND

The Veteran contends that his current low back disability is 
related to low back injuries he sustained in service.  He 
testified at the November 2008 videoconference hearing that 
in the fall of 1969 he fell out of a helicopter, was 
suspended by his gunner's belt, and was hospitalized for one 
night due to that injury.  He also described another incident 
in service when he fell from a horse and landed on his low 
back.  Service treatment records in the claims file do not 
show the 1969 incident; however, a January, 1970 record shows 
that the Veteran was seen and treated for low back strain 
after falling from a horse.  Physical examination revealed 
that he moved slowly with guarding of the low back; lumbar 
spine X-rays were normal.  He was treated with medication and 
whirlpool baths, and returned to duty.  He was seen again 
nine days later, and indicated that his back was much better.  
On service separation examination, no low back complaints 
were noted; the spine was normal on clinical evaluation.

The earliest postservice records associated with the claims 
file pertaining to the Veteran's low back are those from Dr. 
M. P. which show he underwent a L5-S1 laminectomy with 
decompression in February 1995 after a slip and fall injury.
On September 2006 VA examination, the examiner opined that as 
there was no documentation of the Veteran's injury (i.e., the 
1969 helicopter incident) it was less likely as not that the 
current back disability was caused by such injury.  [Notably, 
the examiner did not offer an opinion as to whether the 
current low back disability was related to the injury he 
sustained in the fall from a horse in service.]   It was also 
noted that the Veteran's first documented low back complaints 
after service were in February 1995. 

Records received during the post-hearing abeyance period 
include a letter from the Veteran's representative which 
states: 

        "We submit the following supporting evidence on behalf 
of the claim:
        21-4138
        21-4142

The VA Form 21-4138 states, in part:

". . . Submitted herewith is letter (undated but 
together with envelope post dated 12/23/08) by G. K., 
MD, MS of Family Health Center Medical Group (1 page).  
Also submitted is medical release form."

Notably, the submission (which has been associated with the 
claims file) does not include the letter from Dr. G. K..  The 
Veteran must be advised that the letter was not received, and 
afforded the opportunity to submit it.  The Veteran has 
provided a release form authorizing VA to secure 1981 to 1986 
records of his treatment for low back disability from Dr. G. 
K.; such records are likely to contain pertinent information, 
and must be secured.  

Accordingly, the case is REMANDED for the following:

1.  The Veteran (and his representative) 
should be advised that the letter from Dr. 
G. K. mentioned in his January 2009 
submission was not received, and afforded 
the opportunity to (re) submit such 
evidence.
2.  The RO should secure for the record 
copies of the complete clinical records of 
1981 to 1986 treatment the Veteran 
received for low back disability from Dr. 
G. K. of the Family Health Center Medical 
Group.  If an updated authorization form 
is needed, he must assist in the 
development by providing such form.  If 
for any reason the records sought are 
unavailable, the Veteran and his 
representative should be so advised.

3.  The RO should then arrange for the 
Veteran to be examined by an orthopedist 
to determine the etiology of his current 
low back disability.  The Veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  Based 
on examination of the Veteran and review 
of his claims file, the examiner should 
state the diagnosis(es) for his current 
low back disability, and opine whether it 
is at least as likely as not (i.e., a 50 
percent or better probability) that such 
disability is related to the Veteran's 
service/injury therein, rather than 
entirely due to the postservice 
intercurrent slip and fall injury he 
sustained in 1995.  The examiner must 
explain the rationale for the opinion 
offered.  

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


